

114 S868 IS: Justice for Former American Hostages in Iran Act of 2015
U.S. Senate
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 868IN THE SENATE OF THE UNITED STATESMarch 26, 2015Mr. Isakson (for himself, Mr. Blumenthal, and Mr. Graham) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo establish a fund to make payments to the Americans held hostage in Iran, and to members of their
			 families, who are identified as members of the proposed class in case
			 number 1:00–CV–03110 (ESG) of the United States District Court for the
			 District of Columbia, and for other purposes.
	
		1.Short
 titleThis Act may be cited as the Justice for Former American Hostages in Iran Act of 2015.
		2.American
			 Hostages in Iran Compensation Fund
 (a)EstablishmentThere is established in the Treasury a fund, to be known as the American Hostages in Iran Compensation Fund (in this section referred to as the Fund) for the purposes of—
 (1)making payments to the Americans held hostage in Iran, and to members of their families, who are identified as members of the proposed class in case number 1:00–CV–03110 (ESG) of the United States District Court for the District of Columbia; and
 (2)satisfying the claims of the members of the proposed class against Iran relating to the taking of hostages and treatment of personnel of the United States embassy in Tehran, Iran, between November 3, 1979, and January 20, 1981.
				(b)Funding
				(1)Imposition of
			 surcharge
					(A)In
 generalThere is imposed a surcharge equal to 30 percent of the amount of—
 (i)any fine or penalty imposed, in whole or in part, for a violation of a law or regulation specified in subparagraph (B) committed on or after the date of the enactment of this Act; or
 (ii)the monetary amount of a settlement entered into by a person with respect to a suspected violation of a law or regulation specified in subparagraph (B) related to activities undertaken on or after such date of enactment.
						(B)Laws and
 regulations specifiedA law or regulation specified in this subparagraph is any law or regulation imposing a fine or penalty for any economic activity relating to Iran that is administered by the Department of State, the Department of the Treasury, the Department of Justice, the Department of Commerce, or the Department of Energy.
					(C)Termination of
 depositsThe imposition of the surcharge under subparagraph (A) shall terminate on the date on which all amounts described in subsection (c)(2) have been distributed to all recipients described in that subsection.
					(2)Deposits into
			 Fund; availability of amounts
 (A)DepositsThe Secretary of the Treasury shall deposit in the Fund all surcharges collected pursuant to paragraph (1)(A).
					(B)Payment of
 surcharge to Secretary of the TreasuryA person upon which a surcharge is imposed under paragraph (1)(A) shall pay the surcharge to the Secretary without regard to whether the fine or penalty with respect to which the surcharge is imposed—
 (i)is paid directly to the Federal agency that administers the law or regulation pursuant to which the fine or penalty is imposed; or
 (ii)is deemed satisfied by a payment to another Federal agency.
						(C)Availability of
 amounts in FundAmounts in the Fund shall be available, without further appropriation, to make payments under subsection (c).
					(c)Distribution of
			 funds
				(1)Administration
 of FundPayments from the Fund shall be administered, subject to oversight by the Secretary of the Treasury, by the named representatives of the proposed class described in subsection (a)(1) and the principal agent designated by the proposed class for the period beginning in 1999 and continuing through the date of the enactment of this Act.
 (2)PaymentsSubject to paragraphs (3) and (4), payments shall be made from the Fund to the following recipients in the following amounts:
 (A)To each living former hostage identified as a member of the proposed class described in subsection (a)(1), $10,000 for each day of captivity of the former hostage.
 (B)To the estate of each deceased former hostage identified as a member of the proposed class described in subsection (a)(1), $10,000 for each day of captivity of the former hostage.
 (C)To each spouse and child of a former hostage identified as a member of the proposed class described in subsection (a)(1) if the spouse or child is identified as a member of that proposed class, $5,000 for each day of captivity of the former hostage.
 (3)PriorityPayments from the Fund shall be distributed under paragraph (2) in the following order:
 (A)First, to each living former hostage described in paragraph (2)(A).
 (B)Second, to the estate of each deceased former hostage described in paragraph (2)(B).
 (C)Third, to each spouse and child of a former hostage described in paragraph (2)(C).
					(4)Consent of
 recipientA payment to a recipient from the Fund under paragraph (2) shall be made only after receiving the consent of the recipient.
				(d)Preclusion of
			 future actions and release of claims
				(1)Preclusion of
 future actionsA recipient of a payment under subsection (c) may not file or maintain an action against Iran in any Federal or State court for any claim relating to the events described in subsection (a)(2).
				(2)Release of all
 claimsUpon the payment of all amounts described in subsection (c)(2) to all recipients described in that subsection, all claims against Iran relating to the events described in subsection (a)(2) shall be deemed waived and forever released.
				(e)Deposit of
			 remaining funds into the Treasury
				(1)In
 generalAny amounts remaining in the Fund after the date specified in paragraph (2) shall be deposited in the general fund of the Treasury.
				(2)Date
 specifiedThe date specified in this paragraph is the later of—
 (A)the date on which all amounts described in subsection (c)(2) have been made to all recipients described in that subsection; or
 (B)the date that is 5 years after the date of the enactment of this Act.
 (f)Report to Congress on completion of paymentsNot later than 60 days after determining that a law or regulation specified in subsection (b)(1)(B) is terminated or suspended or that amounts in the Fund will be insufficient for the payment of all amounts described in subsection (c)(2) to all recipients described in that subsection by the date that is 444 days after the date of the enactment of this Act, the Secretary of State shall submit to Congress recommendations to expedite the completion of the payment of those amounts.